Title: To Alexander Hamilton from Marquis de Barbé-Marbois, 11 July [1780]
From: Barbé-Marbois, Marquis de
To: Hamilton, Alexander


Philadelphia le 11. Juillet. [1780]
Nous avons sçu ici que le desir du Général a été que l’offrande des dames de Phaladelphie et même de la Pensylvanie fut employée en achat de chemises pour le Soldat. Toutes les femmes ont applaudi à cette idée, elles ont pensé que pour rendre la souscription beaucoup plus avantageuse au Soldat il seroit à propos de les charger elles mêmes de ce detail. Elles proposent donc, que le produit de leur offrande soit versé en totalité dans la caisse de la Banque recement formée par des marchands et autres Citoyens de Philadelphie, on recevra en echange des billets de Banque avec lesquels les Dames acheteront elles mêmes la toile nécéssaire. Elles esperent, que les marchands qui la leur vendront, se montreront egalement généreux en renonçant à toutes especes de Benefice. La toile ainsi achetée sera divisée entre les femmes de Philadelphie qui se chargeront avec le plus grand plaisir et sans salaire comme Vous pouvés croire d’en faire elles mêmes des chemises. Elles pensent qu’en suivant ce plan le produit de la souscription se trouvera au moins avoir doublé de valeur et l’on m’assure qu’il y a ici mille ou douze cent familles qui entreprendront volontiers de faire chacune une demi douzaine de chemises. Quand je vous ai parlé ci dessus de verser dans la Banque le produit de la souscription, ce n’est pas que je pense que le Soldat y trouvera un benefice considerable, c’est principalement pour lier ensemble tous les projets patriotiques et soutenir les uns par les autres. Je Vous prie de vouloir bien faire usage de ces idées si vous les trouvés justes, mon cher Colonel; le desir des Dames est que rien ne se fasse que conformement aux intentions du Général. Si donc il donne son approbation à la marche qui vient d’être indiqué il seroit à desirer qu’il voulut bien en donner avis a Made. la Présidente Reed plutôt que plus tard. Quant à moi en vous transmettant L’opinion de nos Dames je desire que Vous ayés la bonté de la communiquer à Son Excelce. en lui presentant l’hommage de mon profond respect et en lui disant que je ne suis uniquement que l’organe des patriotes Pensylvaniennes.
Vous connoissés mon cher Colonel, les sentiments que je vous ai voués pour la vie.
De Marbois
P.S.   Voulés Vous bien dire a Mr. le Mis. de la Fayette que les femmes de Philadelphie ont été infiniment flattées de voir parmi leurs noms celui de Made. la Marquise de la Fayette.
